

EXECUTION VERSION SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
AMENDMENT, dated as of July 21, 2008 (the “Amendment”) to the Securities
Purchase Agreement (the “Agreement”) dated as of April 17, 2007 by and between
AeroCentury Corp. (the “Issuer”), Satellite Fund II, L.P., Satellite Fund IV,
L.P., The Apogee Group, LLC, and Satellite Fund V, LLC (collectively the
“Purchasers” and together with the Issuer the “Parties,” each a “Party”).
 
WHEREAS, the Agreement: (i) provides, subject to satisfaction of certain
material conditions, that on certain dates the Purchasers will purchase, and the
Issuer will issue, Notes in an aggregate principal amount of $28,000,000; and
(ii) granted to the Purchasers Warrants to purchase an aggregate 171,473 shares
of Common Stock; and
 
WHEREAS, following discussions between the Issuer and Purchasers, the Issuer and
Purchasers have agreed to amend the Agreement to: (i) reduce the Purchasers’
total commitment to purchase Notes from $28,000,000 to $14,000,000; (ii) provide
for a Final Closing at which the Purchasers will purchase and the Issuer will
sell Notes for an aggregate principal amount of $4,000,000; and (iii) cancel
90,249 of the 171,473 outstanding Warrants.
 
ACCORDINGLY, the Issuer and the Purchasers hereby agree as follows:


1. Defined Terms.  Unless otherwise defined herein, all capitalized terms herein
shall have the meanings set forth in the Agreement. The following terms shall
have the meanings provided below and be added to Section 1.1 of the Agreement:


 
a.   “Final Closing” shall have the meaning in Section 4.2 of the Agreement as
amended below.



 
b.   “First Amendment to the Securities Purchase Agreement” shall mean the
Letter Agreement by and among the Issuer and the Purchasers dated June 18, 2008.



 
c.   “Second Amendment to the Securities Purchase Agreement” shall mean the
Second Amendment to the Securities Purchase Agreement dated July 21, 2008 by and
among the Issuer and the Purchasers.



2. Amendments to Agreement.


 
a.   The headings to Section 4.2 in the Table of Contents and in the text of the
Agreement shall be deleted in their entirety and replaced with the following:
“Final Closing.”



 
b.   The definition of Final Closing Date in Section 1.1 of the Agreement is
deleted in its entirety and replaced with the following:




 
 

--------------------------------------------------------------------------------

 





“‘Final Closing Date’ shall mean the date of the execution of this Second
Amendment to the Securities Purchase Agreement or such later Business Day as may
be agreed to by the Issuer and each Purchaser.”


 
c.   The definition of Operative Documents in Section 1.1 of the Agreement shall
be amended by inserting the words “the First Amendment to the Securities
Purchase Agreement and the Second Amendment to the Securities Purchase
Agreement,” after the words “this Agreement.”



 
d.   The definitions of Available Amount, Sale Notice, Subsequent Closing and
Subsequent Closing Date are deleted from Section 1.1 of the Agreement in their
entirety.



 
e.   Section 2(a) is amended by replacing “171,473” with “81,224” and by
replacing “10%” with “5%.”



 
f.   Section 2(b) is amended by replacing “$28,000,000” with “$14,000,000.”



 
g.   The references to “a/any/each/such Subsequent Closing” and “a Subsequent
Closing Date” in the definitions of Closing, Closing Date, and Purchase Price
and in Sections 4.3 and 5.1 of the Agreement are amended by replacing
“a/any/each/such Subsequent Closing” with “the Final Closing” and by replacing
“a Subsequent Closing Date” with “the Final Closing Date.” To the extent not
otherwise addressed by this Amendment, any reference in the Agreement to a
Subsequent Closing or a Subsequent Closing Date shall be read as references to
the Final Closing and the Final Closing Date, respectively.



 
h.   Sections 4.2(a) and 4.2(b) shall be deleted in their entirety and replaced
with the following Section 4.2: “Final Closing. On the Final Closing Date,
subject to the terms and conditions hereof (including, without limitation
Section 5) and in reliance upon the representations and warranties of the Issuer
contained herein and in the other Operative Documents, the Purchasers shall
purchase and the Issuer shall sell Notes in an aggregate principal amount of
$4,000,000 (such purchase and sale the “Final Closing”). On the Final Closing
Date, each Purchaser will purchase from the Issuer, at the applicable Purchase
Price, Notes for the principal amount and with the registration numbers set
forth next to each Purchaser’s name in Annex F to this Second Amendment. The
Issuer will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may



2

 
 

--------------------------------------------------------------------------------

 



 
request) in the form of Annex D to this Second Amendment to the Securities
Purchase Agreement, dated such Final Closing Date and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuer or its order of immediately available funds in the
amount of the Purchase Price therefor by wire transfer of immediately available
funds for the account of the Issuer as designated by it.”



 
i.   Section 4.4 shall be deleted in its entirety and replaced with the
following Section 4.4: “On the last day of each month, commencing on May 31,
2007 and ending on June 30, 2008, the Issuer shall pay to the Purchasers ratably
in accordance with their respective Commitment Percentages in immediately
available funds a fee (herein called an “Unused Commitment Fee”) on the amount,
if any, by which (i) the Average Principal Balance during such month is less
than (ii) $14,000,000, at the rate of 0.50% per annum, calculated on the basis
of a year of 360 days for the actual number of days elapsed. The Unused
Commitment Fee shall be paid to each Purchaser in accordance with the payment
instructions provided for on Schedule I.” For the avoidance of doubt the “June
30, 2008” date in this Section is meant to supersede the “July 31, 2008” date in
the First Amendment to the Securities Purchase Agreement as it applies to
Section 4.4 of the Agreement.



 
j.   Section 6.10 is amended by replacing “Schedule 6.10” with “Annex B to the
Second Amendment to the Securities Purchase Agreement.”



 
k.   Section 6.19(d) is amended by replacing “Schedule 6.19” with “Annex B to
the Second Amendment to the Securities Purchase Agreement.”



 
l.   Section 6.19(e) is amended by replacing “Schedule 6.19” with “Annex B to
the Second Amendment to the Securities Purchase Agreement,” by replacing
“171,473” with “81,224,” by replacing “10%” with “5%,” and by replacing “Initial
Closing” with “Final Closing.”



 
m.   Section 6.24 is amended by inserting “, as amended by Annex B to the Second
Amendment to the Securities Purchase Agreement,” after “Schedule 6.24,” and by
inserting: “The Issuer shall provide lease abstracts in the form used in
Schedule 6.24 of the Agreement for the new leases disclosed in Annex B to this
Second Amendment within 3 Business Days of the Final Closing Date.”



 
n.   Section 9.1(b) is deleted in its entirety.



3

 
 

--------------------------------------------------------------------------------

 



 
o.   Section 9.1(c) is amended by re-labeling it Section “9.1(b).”



 
p.   Section 9.2(a) is amended by replacing “$500,000” with “$250,000,” by
replacing “$5,000,000” with “$2,500,000,” by replacing “10%” with “3%” and by
replacing “5%” with “2%.”



 
q.   Section 9.2(b) is amended by replacing “$500,000” with “$250,000” and by
replacing “$3,000,000” with “$1,500,000.”



 
r.   Schedule 13.5 of the Agreement is deleted in its entirety and replaced with
Annex A to this Amendment. All references to “Schedule 13.5,” including but not
limited to those in the definition of “Maximum Outstanding Balance” and in
Sections 9.1(a) and 13.5, are amended by replacing “Schedule 13.5” with “Annex A
to the Second Amendment to the Securities Purchase Agreement.”



3.   Warrants. The Purchasers hereby agree that 90,249 of the 171,473 Warrants
issued pursuant to the Agreement shall be canceled on the Final Closing Date,
and that the number of Warrants held by each Purchaser will be reduced on a pro
rata basis. Upon receipt of the Purchase Price and the refunds contemplated by
Sections 4 and 5 of this Second Amendment, the Issuer will deliver to the
Purchasers Amended and Restated Warrants to purchase an aggregate 81,224 of
Common Stock. The Amended and Restated Warrants will be in the form of Annex E
to this Second Amendment and shall bear the registration numbers and entitle
each Purchaser to purchase Common Stock in the amount set forth next to each
Purchaser’s name in Annex F to this Second Amendment. Upon receipt of the
Amended and Restated Warrants, the Purchasers will deliver the outstanding
Warrants originally issued under the Agreement to the Issuer.


4.   Commitment Fee. The Purchasers agree to refund $85,750 of the Unused
Commitment Fees paid to them pursuant to Section 4.4 of the Agreement. This
refund will be paid on the Final Closing Date in the manner contemplated by
Section 4.2 of the Agreement. The Issuer is hereby released from any obligation
to pay any Unused Commitment Fees accrued and unpaid as of the date hereof.


5.   Purchase Price. The Purchasers agree to refund to AeroCentury $200,000 of
the $500,000 amount by which the Purchase Price of Initial Notes was reduced
from 99% of the aggregate face amount of such Notes per the definition of
“Purchase Price” in the Agreement. This refund will be paid on the Final Closing
Date in the manner contemplated by Section 4.2 of the Agreement.


6.   Legal Fees. The Purchasers agree to pay their own legal fees in connection
with this Amendment, the First Amendment to the Securities Purchase Agreement
and the Final Closing. To the extent that Sections 5.8 and 19 of the Agreement
require the Issuer to pay the Purchasers’ legal fees in connection with the
Final Closing or any transaction that antedates the Final Closing, including but
not limited to the First and Second Amendments to the Agreement, the Purchasers
hereby waive their rights to such payment or reimbursement. The Purchasers do
not waive any rights or claims that they have under Sections 5.8 and 19 of the
Agreement (i) to payment, compensation or reimbursement


4

 
 

--------------------------------------------------------------------------------

 

of costs, fees, expenses or disbursements, other than legal fees, in connection
with the Final Closing or transactions that antedate the Final Closing or (ii)
to payment, compensation or reimbursement of costs, fees, expenses or
disbursements in connection with transactions, amendments or waivers that
postdate this Amendment or the Final Closing. The Purchasers confirm that there
are no accrued and unpaid legal fees owed by the Issuer to any Purchaser.


7.   Continuing Effect. All other provisions of the Agreement that are not
expressly amended or waived in this Amendment or the First Amendment to the
Securities Purchase Agreement (attached as Annex C hereto) shall remain
unchanged and in full force and effect in accordance with their terms.


8.   Reservation of Rights. Subject to the amendments contained herein or in the
First Amendment to the Securities Purchase Agreement, nothing herein shall be
construed to constitute a waiver of the rights of any Party under the Agreement
with respect to Events of Default that may have occurred under the Agreement or
any other Operative Document or may from time to time occur after the date
hereof. The Purchasers hereby reserve the right to exercise from time to time
any additional rights, powers or privileges and/or remedies the Purchasers have
and/or to which the Purchasers are entitled to under the Agreement or under any
other Operative Document. Neither this Amendment nor the First Amendment to the
Securities Purchase Agreement constitute a waiver of any right, power or
privilege that the Purchasers are entitled to exercise as a result of such other
Event of Default under the Agreement, any Operative Document or otherwise.


9.   Governing Law; Jurisdiction; Waiver of Jury Trial. This Amendment shall be
construed in accordance with and governed by the domestic substantive laws of
the State of New York without giving effect to any choice of law or conflicts of
law provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. The Issuer, to the extent that it
may lawfully do so, hereby consents to service of process, and to be sued, in
the State of New York and consents to the jurisdiction of the courts of the
State of New York and the United States District Court for the Southern District
of New York, as well as to the jurisdiction of all courts to which an appeal may
be taken from such courts, for the purpose of any suit, action or other
proceeding arising out of any of its obligations hereunder or thereunder or with
respect to the transactions contemplated hereby or thereby, and expressly waives
any and all objections it may have as to venue in any such courts. The Issuer
further agrees that a summons and complaint commencing an action or proceeding
in any of such courts shall be properly served and shall confer personal
jurisdiction if served personally or by certified mail to it at its address
referred to in Section 21 of the Agreement or as otherwise provided under the
laws of the State of New York. Notwithstanding the foregoing, the Issuer agrees
that nothing contained in this Section 9 shall preclude the institution of any
such suit, action or other proceeding in any jurisdiction other than the State
of New York. THE ISSUER IRREVOCABLY WAVES ALL RIGHT TO A TRIAL BY JURY IN ANY
SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT OF ITS
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER OPERATIVE DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


5

 
 

--------------------------------------------------------------------------------

 



10. Counterparts. This Amendment may be executed by the parties hereto on
separate counterparts but all such counterparts shall together constitute but
one in the same instrument.


[Signature Pages Follow]
 
6

 
 

--------------------------------------------------------------------------------

 

AEROCENTURY CORP.
By:
Name:
Title:
 
SATELLITE FUND II, L.P. By: Satellite Advisors, L.L.C. Its General Partner
By:
Name:
Title:
 
SATELLITE FUND IV, L.P.
By: Satellite Advisors, L.L.C.
Its:  General Partner
By:
Name:
Title:
 
THE APOGEE GROUP, LLC
By: Satellite Asset Management, L.P.
Its: Manager
By:
Name:
 Title:
 
7

 
 

--------------------------------------------------------------------------------

 

SATELLITE FUND V, LLC
By: Satellite Asset Management, L.P.
Its: Manager
By:
Name:
Title:
 
